Order entered November 26, 2018




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00588-CR

                            JAYONA E. JONES, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F16-75712-S

                                       ORDER
      Before the Court is appellant’s November 20, 2018 motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE